Citation Nr: 1003292	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of ten 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's claim for an increased rating for 
hypertension.

In June 2009, the Veteran, accompanied by his representative, 
appeared at a hearing held before the below-signed Veterans 
Law Judge in Washington, DC.  A transcript of that hearing 
has been associated with the claims file.

During the June 2009 hearing, the Veteran's representative 
raised claims of entitlement to service connection, to 
include on a secondary basis to hypertension, for a kidney 
condition, erectile dysfunction, and a liver condition.  
These claims are REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that the Veteran must be afforded a 
VA medical examination prior to appellate review

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart, 21 Vet. App. 505.  

The Veteran was last afforded a VA examination for his 
hypertension in August 2005, more than four (4) years ago and 
prior to the initiation of the current claim on appeal.  He 
has alleged that his hypertension has worsened and the 
medical records associated with the claims file reveal that 
in August 2007 he was noted as having widely varying blood 
pressure readings at home.  In addition, he was seen on an 
emergency basis for his blood pressure four (4) times in 2007 
and twice in 2008. 

The most recent VA medical record within the claims file is 
dated August 2008, but, at the June 2009 hearing, the Veteran 
stated that he had been treated within the past six (6) 
months.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to assist claimants with the evidentiary 
development of pending claims and, as part of this duty to 
assist, VA is responsible for gathering all pertinent records 
of VA treatment and all identified private treatment records.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2009).  VA has the authority to schedule a 
compensation and pension examination when such is deemed 
necessary, and the Veteran has an obligation to report for 
that examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for hypertension 
that is not evidenced by the current 
record - to specifically include, but 
not limited to, treatment after August 
2008 from the Martinsburg VA Medical 
Center.  The Veteran should be provided 
with the necessary authorizations for 
the release of any private treatment 
records not currently on file.  The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder.  

2.	 
The RO/AMC must then schedule the Veteran 
for a VA examination at an appropriate 
location to determine the current 
severity of the hypertension.  The 
following considerations will govern the 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide findings in 
accordance with applicable rating 
protocols evaluating the severity of 
hypertension.  In all conclusions, 
the examiner must identify and 
explain the medical basis or bases, 
with identification of the evidence 
of record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state. 

c.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared must 
be typed.

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for an 
increased evaluation.  The RO/AMC must 
consider the propriety of a "staged" 
rating based on any changes in the degree 
of severity of the Veteran's 
hypertension.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

